Jacob Markowitz, J.
Motion to confirm unanimous award of arbitrators and directing judgment to be entered thereon.
On September 8, 1955, Robert S. G-illman, Norman Bloom, William Bloom, Seymour Saunders and Manhattan Brush Co., Inc., entered into an agreement which provided, among other things, that in the event of death the surviving stockholders would purchase the stock of the deceased for the book value at the end of the month in which the death occurs.
Robert S. G-illman died on June 26, 1957, and in accordance with the agreement the executrix of the estate requested an arbitration to determine the book value of the stock at the end of the month in which Gillman died and a direction that the surviving stockholders purchase the shares of the decedent for their determined value.
On May 26,1959, the arbitrators made their unanimous award, finding that the dollar value, as of June 30, 1957, of the shares of stock owned by the late Robert S. Gillman was $41,138.02 and that the respondents were to pay for the same in accordance with the provisions of the agreement of September 8, 1955.
The contention of respondents that the award did not determine when the payments for the stock were to begin is without merit. Pursuant to paragraph 2 of the award, the surviving stockholders were ordered to purchase the estate’s shares ‘ ‘ pursuant to the provisions therein contained of said agreement of September 8, 1955.” Paragraphs “Tenth” and “ Eleventh ” of the said agreement clearly and unambiguously set forth the time and method of payment.
Accordingly, motion to confirm is granted in all respects. Settle order providing, in addition, that petitioner comply with the provisions of paragraph ‘ ‘ Eleventh ’ ’ of the agreement.